Citation Nr: 1241612	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include lung cancer and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to a lung disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A hearing was held in July 2011 by means of video conferencing equipment with the appellant in Lincoln, Nebraska, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board subsequently remanded the case for further development in October 2011.  That development was completed, and the case has since been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a lung disorder that is causally or etiologically related to his military service. 

2.  The Veteran has not been shown to have ischemic heart disease that is causally or etiologically related to his military service or to a service-connected disorder. 


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2.  Ischemic heart disease was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO did provide the appellant with notice in February 2010 and April 2010, prior to the initial decision on the claims in May 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  This correspondence also provided general notice to the Veteran regarding VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He was also provided the opportunity to testify at a hearing before the Board, and the record was held open for 60 days following that hearing in order to allow him time to submit additional evidence, which they did submit.  The Veteran and his representative have not identified any outstanding evidence that is relevant to the claims being decided herein.

In addition, the Veteran was afforded a VA examination in April 2010, April 2012, and October 2012 in connection with his claims for service connection for a lung disorder and ischemic heart disease.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the examinations and medical opinions obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Board also notes that the case was remanded in October 2011 to obtain VA and private treatment records, as well as provide the Veteran with an examination with an opinion as to the etiology of his claimed disorders.  On remand, the RO obtained the relevant records, as identified by the Veteran.  As noted above, the Veteran was also afforded VA examinations in April 2012 and October 2012.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that there is no further notice or development needed in this case.  In summary, the duties to notify and assist have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA medical records (including those contained in Virtual VA), private treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
A.  Lung Disorder

The Veteran claims that he developed a lung disorder, to include lung cancer and COPD, as a result of exposure to asphalt fumes during his military service. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a lung disorder.  X-rays of his lungs and chest x-were normal at the time of his entrance and separation examinations.  He also denied having a medical history of pain or pressure in his chest or shortness of breath during those examinations.    

Private treatment records dated in December 1999 show that the Veteran had a one-centimeter nodule on lung, which was diagnosed as adenocarcinoma.  It was noted that he had been suffering from long-standing advanced COPD due to tobacco use.  Later that month, the Veteran underwent segmental right lung resection of the upper lobe, mediastinal lymphadenectomy, and mediastinoscopy with biopsy.  He subsequently considered to be cured of lung cancer.  See April 2003 private treatment record.  
 
After the Veteran filed his claim for service connection in February 2010, he was afforded a VA examination in April 2010.  The examiner noted that the Veteran underwent a pneumonectomy for his adenocarcinoma of the right lung in December 1999 and observed that there had been no recurrence of the adenocarcinoma since that time.  The Veteran told the examiner that he breathed fumes when he poured asphalt to build roads as a heavy equipment operator during his military service.  He denied ever being seen on sick call related to symptoms caused from breathing asphalt fumes.  The examiner concluded that it was less likely than not that the Veteran's lung cancer was caused by or a result of his work in an asphalt plant during service.  In so doing, he noted that he had reviewed information including the National Institute for Occupational Safety and Health regarding asphalt fumes.  A review of the information revealed that there was no data found that was considered sufficient for qualifying acute and chronic health risks of exposure to asphalt including adenocarcinoma of the lung.  He noted, however, that adenocarcinoma of the lung was often diagnosed in cigarette smokers.  Therefore, the examiner determined that the Veteran's adenocarcinoma of the right lung was less likely as not caused by or a result of breathing asphalt fumes in service.

In July 2011, the Veteran submitted an opinion by his private treating physician.  The Veteran had requested a medical opinion regarding the likelihood that his in-service exposure to hot mix asphalt caused or contributed to his COPD.  The physician noted that a review of medical literature revealed that the topic was somewhat controversial.  Some of the studies seemed to link an association between hot mix asphalt and subsequent respiratory disease, but he noted that the bulk of the literature seemed to find no definite evidence of an association between hot mix asphalt and pulmonary disease.  The physician believed that it was possible that the Veteran's lung disease is partially due to his exposure to asphalt while he was in military service, but he did not think the medical literature was strong enough that a person could say that it was "at least as likely as not" that some of his lung disease was caused by hot mix asphalt.  He noted that the Veteran was a long-time smoker and commented that smoking is definitely associated with chronic lung disease.  The physician concluded that, while it was possible that some of the Veteran's lung disease could be related to asphalt exposure, he could not say that it was probable based on the medical research available.

In December 2011, the Veteran was afforded another VA examination to determine the etiology of his lung cancer and COPD.  The examiner diagnosed the Veteran with COPD and lung cancer.  Residuals or complications of his lung cancer were noted to be shortness of breath with hurrying or with anger or anxiety.  After a review of the claims file and a physical examination of the Veteran, he opined that the Veteran's COPD and lung cancer were less likely than not causally or etiologically related to his military service, including his exposure to fumes in service.  In so doing, the examiner noted that it was well known that smoking is the cause of lung cancer in approximately 90 percent of all lung cancer cases; it has a strong association.  He observed that approximately one in seven people develop lung cancer with exposure to two packs per day.  The Veteran reported having a two-pack-per-day habit for several years and a chronic 60-pack-per-year smoking history for over 40 years.  On the other hand, the Veteran reported having exposure to exhaust, asphalt, and diesel fuel while in service for two-and-a-half years.  He also reported having a career of running farm equipment after service and exposure to dust on the farm.  The examiner noted that several studies of workers exposed to diesel exhaust showed a small increased risk of lung cancer, which was a weak association as compared to cigarette smoke.  He explained that those with the heaviest and most prolonged exposures, such as railroad workers, heavy equipment operators, miners, and truck drivers, were found to have higher lung cancer death rates than unexposed workers, according to the American Cancer Society's website.  The physician noted that, although the Veteran had exposure to fumes and diesel in service, his exposure was brief.  Additionally, his in-service exposure was 39 years prior to the development of lung cancer.  He found that the Veteran's risk exposure to diesel, fumes, and asphalt in service for two-and-a-half years, 39 years ago, was not likely significant as compared to his smoking risk of over 40 years.  Thus, the examiner opined that smoking was most likely the cause of both his respiratory conditions of COPD and lung cancer with a right upper lobectomy.

The evidence of record clearly establishes that the Veteran has a diagnosis of COPD and residuals of lung cancer.  However, the record simply fails to establish that the Veteran has a lung disorder that is related to his in-service exposure to asphalt, diesel fumes, exhaust, or any other in-service injury.  

Regarding an in-service injury, the Veteran has alleged that he was exposed to several environmental irritants during service, including asphalt fumes and diesel fumes.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge, including an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, as noted above, the Veteran is competent to assert that he was exposed to fumes during service, although he did not receive treatment for a lung problem in service.  Despite the lack of documented evidence, the Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, and here, the Board finds that there is no evidence of record that undermines the Veteran's credibility.  In fact, the Veteran's credibility is supported by a notation on his DD Form 214 indicating he was a quarry and surfacing machine operator in service.  Thus, the Board finds that the Veteran's assertions of an in-service injury are competent and credible.  

Nevertheless, the Veteran's claim of entitlement to service connection for a lung disorder cannot be granted because the evidence weighs against a finding that the Veteran's in-service injury and current diagnoses are related.  Significantly, the only competent medical opinions directly addressing whether his current lung disorders are related to service weigh against the claim.  The Board accepts the April 2010 and December 2011 VA medical opinions as probative and dispositive evidence on the medical nexus question, as they were upon examinations of the Veteran, full consideration of the records, including the Veteran's assertions, and supported by a rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  

Neither the Veteran nor his representative has presented or identified a contrary medical opinion that supports the claim.  In this regard, the Board notes that the Veteran submitted an opinion in July 2011 from his private treating physician.  This opinion, however, did not provide a probative opinion, as the statement was speculative in nature.  The physician also admitted that he simply could not opine that the Veteran's lung disorders were due to his in-service exposure to asphalt fumes because there was minimal medical support for such a contention.  The United States Court of Appeals for Veterans Claims has held that where a physician is unable to provide a definite causal connection, the opinion on that issue constitutes "what may be characterized as 'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).   The key words here are "could" and "possible."  Both are merely suggestive and insufficient to establish a nexus.  See generally Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus).  The physician's statement that "[i]t is possible that some of [the Veteran's] lung disease could also be related to asphalt" is speculative on its face, and therefore, constiture "non-evidence."  The Board also notes that the private physician thereafter explained that, while it was possible, it was not probable that the Veteran's lung disorders were related to service.  As such, this opinion does not support the Veteran's claim for service connection.

There is simply no probative evidence that the Veteran's lung disorders are related to in-service exposure to asphalt or diesel fumes.  The Veteran has submitted literature regarding the health effects of occupational exposure to asphalt, but the literature does not indicate that there is any data to support a link between lung cancer or COPD and exposure to asphalt.  In fact, the literature notes that "[t]he available data on chronic pulmonary effects (such as bronchitis) are insufficient to support an association with asphalt fume exposures."

As for any direct assertions by the Veteran and/or his representative that there exists a medical nexus between the Veteran's lung disorders and his military service, such evidence provides no basis for allowance of the claim.  The matter on which this claim turns-a nexus opinion between the Veteran's service and his current lung disorders-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter, such as whether his lung disorders were caused by in-service exposure to fumes.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a lung disorder, to include lung cancer and COPD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Ischemic Heart Disease

The Veteran has claimed that he has developed ischemic heart disease as a result of exposure to asphalt fumes during his military service.  In the alternative, he has asserted that the disorder is related to his lung disorder.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of heart problems.  X-rays of his chest and heart were normal at the time of his entrance and separation examination.   He also denied having a medical history of pain or pressure in his chest or pain or palpitation of the heart during those examinations.

In September 2009, the Veteran was hospitalized with complaints of chest pain.  He underwent a cardiac evaluation at which time it was determined that his chest pain was related to angina.  In October 2009, the Veteran was diagnosed with coronary artery disease.

In April 2010, the Veteran was afforded a VA examination in connection with his claim for service connection.  The Veteran was diagnosed with ischemic heart disease of a functional class I-II.  The examiner noted that the Veteran's ischemic heart disease and symptoms were due to atherosclerosis. 

In October 2012, the Veteran was afforded another VA examination during which he was diagnosed with coronary artery disease.  The examiner opined that there was no evidence that the Veteran's coronary artery disease was due to or a result of his active military duty.  He also found that there was no evidence that coronary artery disease had its onset while the Veteran was on active military duty.  In so doing, the examiner noted that the Veteran's coronary artery disease was diagnosed many years following his release from active duty service.  The Veteran was released from active duty in January 1960, and the diagnosis of his coronary artery disease was in 2009.

The above-cited evidence reflects that the Veteran currently has a current heart disorder, which has been diagnosed as ischemic heart disease (specifically, coronary artery disease).  However, despite the presence of a current disorder and the credible evidence of in-service exposure to asphalt fumes discussed above, the claim must be denied because there is no evidence establishing a nexus.

The post-service evidence does not reflect any indication of a heart disorder for approximately 49 years after active military service.  The Board notes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Significantly, the only competent medical opinion to directly address whether the Veteran's current heart disorder is related to service weighs against the claim.  The Board finds that the October 2012 VA opinion is probative and dispositive evidence on the medical nexus question, as it was based upon an examination of the Veteran, full consideration of the records, including the Veteran's assertions, and supported by a rationale.  See Hernandez-Toyens, 11 Vet. App. at 382; Gbrielson, 7 Vet. App. at 40 (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Neither the Veteran nor his representative has identified a competent opinion that supports his claim.

As for any direct assertions by the Veteran and/or his representative that there exists a medical nexus between the Veteran's ischemic heart disease and his military service, such evidence provides no basis for allowance of the claim.  The matter on which this claim turns-a nexus opinion between the Veteran's service and his current ischemic heart disease-is within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran and his representative are laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter, such as whether his ischemic heart disease is related to service, including exposure to fumes.  See Jandreau, 492 F. 3d 1372; see also Espiritu, 2 Vet. App. at 494.  Hence, the lay assertions in this regard have no probative value.

The Board does acknowledge the Veteran's alternative assertion that his current ischemic heart disease is secondary to his lung disorders.  However, in view of the Board's decision denying service connection for a lung disorder in the decision above, there is no legal basis for granting service connection for ischemic heart disease on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition. 

Under these circumstances, the Board must deny the claim for ischemic heart disease, on a secondary basis, as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the Board finds that the claim for service connection for ischemic heart disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.












ORDER

Entitlement to service connection for a lung disorder, to include lung cancer and COPD, is denied.

Entitlement to service connection for ischemic heart disease, to include as secondary to a lung disorder, is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


